DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites: 
“4. The charging fiber arrangement according to claim 1, wherein the at least one of the pair of adjacent polarization generation fibers generates the positive potential or the negative potential by extension and contraction in the axial direction.” Emphasis added. 

The term “the axial direction” in claim 4 lacks antecedent basis because it is “an axial direction” is not recited in claim 1 or claim 4. 
For the purpose of examination, claim 4 is interpreted as:
an axial direction.” 

Claim 11 indefinite for the same reason as claim 4. For the purpose of interpretation, the term “the axial direction’ in claim 11 is interpreted as “an axial direction.”

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al., US 2019/0003905 A1 (“Yoshida”). 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being obvious over Yoshida in view of Song et al., US 2017/0241054 A1 (“Song”).
 Claims 17–20 are rejected under 35 U.S.C. 103 as being obvious over Yoshida in view of Kim et al., US 2004/0118285 A1 (“Kim”).  
Claim 1 describes a charging fiber arrangement. The charging fiber arrangement comprises a pair of adjacent polarization generation fibers that each generate a positive potential or a negative potential on a surface thereof by input of external energy. The pair of adjacent polarization generation fibers are arranged to positively charge a substance passing between the pair of adjacent polarization generation fibers by the positive potential, or negatively charge the substance passing between the pair of adjacent polarization generation fibers by the negative potential.
The limitation of “[[The]] the pair of adjacent polarization generation fibers are arranged to positively charge a substance passing between the pair of adjacent polarization generation 
Yoshida discloses a charging fiber arrangement (i.e., piezoelectric substrate 10B). Yoshida Fig. 3, [0254]. The charging fiber arrangement 10B comprises a pair of adjacent polarization generation fibers (i.e., first piezoelectric material 14A and second piezoelectric material 14B) that can generate a positive potential or a negative potential (i.e., polarization) on a surface thereof by input of external energy (i.e., a tension in the lengthwise direction). Id. at Fig. 3, [0257]. 

    PNG
    media_image1.png
    382
    719
    media_image1.png
    Greyscale

Claim 2 
Yoshida discloses that its first and second piezoelectric material 14A and 14B are piezoelectric fiber that is wound with respect to an axial direction of the first and second piezoelectric material 14A and 14b. Yoshida Fig. 3, [0228]. 
Claim 3 describes the charging fiber arrangement according to claim 2. The at least one of the pair of adjacent polarization generation fibers generates the positive potential or the negative potential by extension and contraction in the axial direction.
Yoshida discloses that the first and second piezoelectric material 14A and 14B are piezoelectric fiber generate the positive potential or the negative potential (i.e., voltage) by extension and contraction in an axial direction (i.e., a tension applied in the lengthwise direction of the piezoelectric substrate 10B, a shear force is applied to the helical chiral polymer). Yoshida Fig. 3, [0134]. 
Claim 4 describes the charging fiber arrangement according to claim 1. The at least one of the pair of adjacent polarization generation fibers generates the positive potential or the negative potential by extension and contraction in an axial direction.
Yoshida discloses that the first and second piezoelectric material 14A and 14B are piezoelectric fiber generate the positive potential or the negative potential (i.e., voltage) by extension and contraction in an axial direction (i.e., a tension applied in the lengthwise direction of the piezoelectric substrate 10B, a shear force is applied to the helical chiral polymer). Yoshida Fig. 3, [0134]. 
Claim 5 
Claim 6 describes the charging fiber arrangement according to claim 2. The piezoelectric fiber is wound rightward with respect to the axial direction and generates the positive potential by extension and contraction in the axial direction.
Yoshida discloses that the piezoelectric fiber 14A is wound leftward (i.e., in a left-handed manner) with respect to the axial direction (i.e., around the inner conductor 12A positioning in an axial direction) and generates the negative potential (i.e., as indicated in Fig. 1B, polarization direction of piezoelectric fiber 14A goes from inner conductor 12A to piezoelectric material 14A—from positive to negative, meaning piezoelectric fiber 14A is negatively charged) by extension and contraction in the axial direction (i.e., a tension applied in the lengthwise direction of the piezoelectric substrate 10B, a shear force is applied to the helical chiral polymer). Yoshida Figs. 1B and 3, [0228], [0232] and [0134]. 
Yoshida discloses the piezoelectric fiber 14B is wound rightward with respect to the axial direction 12A and generate the positive potential (i.e., as the electric field direction is from outside of the circle—14B, which is positively polarized, to a center—inner conductor 12A, which is negatively polarized) by extension and contraction in the axial direction (i.e., a tension applied in the lengthwise direction of the piezoelectric substrate 10B, a shear force is applied to the helical chiral polymer). Yoshida Fig. 3, [0135], [0241] and [0254]. 
Claim 7 describes the charging fiber arrangement according to claim 1. The charging fiber arrangement further comprises a conductor on the surface of at least one of the pair of adjacent polarization generation fibers.
Yoshida discloses that the charging fiber arrangement further comprises a conductor (i.e., outer conductor 13) on the surface of piezoelectric material 14A. Yoshida Fig. 16, [0286]. 
Claim 8 describes a charging filter comprising the charging fiber arrangement according to claim 1.
Yoshida discloses that its piezoelectric fiber 10B could be used in various filters. Yoshida [0558]. 
Claim 9 describes the charging filter according to claim 8. At least one of the pair of adjacent polarization generation fibers is a piezoelectric fiber that is wound with respect to an axial direction of the at least one of the pair of adjacent polarization generation fibers.
Yoshida discloses that its first and second piezoelectric material 14A and 14B are piezoelectric fiber that is wound with respect to an axial direction of the first and second piezoelectric material 14A and 14b. Yoshida Fig. 3, [0228]. 
Claim 10 describes the charging filter according to claim 9. The at least one of the pair of adjacent polarization generation fibers generates the positive potential or the negative potential by extension and contraction in the axial direction.
Yoshida discloses that the first and second piezoelectric material 14A and 14B are piezoelectric fiber generate the positive potential or the negative potential (i.e., voltage) by extension and contraction in an axial direction (i.e., a tension applied in the lengthwise direction of the piezoelectric substrate 10B, a shear force is applied to the helical chiral polymer). Yoshida Fig. 3, [0134]. 
Claim 11 describes the charging filter according to claim 8. The at least one of the pair of adjacent polarization generation fibers generates the positive potential or the negative potential by extension and contraction in an axial direction.
Yoshida discloses that the first and second piezoelectric material 14A and 14B are piezoelectric fiber generate the positive potential or the negative potential (i.e., voltage) by 
Claim 12 describes the charging filter according to claim 9. The piezoelectric fiber is wound leftward with respect to the axial direction and generates the negative potential by extension and contraction in the axial direction.
Claim 13 describes the charging filter according to claim 9. The piezoelectric fiber is wound rightward with respect to the axial direction and generates the positive potential by extension and contraction in the axial direction.
Yoshida discloses that the piezoelectric fiber 14A is wound leftward (i.e., in a left-handed manner) with respect to the axial direction (i.e., around the inner conductor 12A positioning in an axial direction) and generates the negative potential (i.e., as indicated in Fig. 1B, polarization direction of piezoelectric fiber 14A goes from inner conductor 12A to piezoelectric material 14A—from positive to negative, meaning piezoelectric fiber 14A is negatively charged) by extension and contraction in the axial direction (i.e., a tension applied in the lengthwise direction of the piezoelectric substrate 10B, a shear force is applied to the helical chiral polymer). Yoshida Figs. 1B and 3, [0228], [0232] and [0134]. 
Yoshida discloses the piezoelectric fiber 14B is wound rightward with respect to the axial direction 12A and generate the positive potential (i.e., as the electric field direction is from outside of the circle—14B, which is positively polarized, to a center—inner conductor 12A, which is negatively polarized) by extension and contraction in the axial direction (i.e., a tension applied in the lengthwise direction of the piezoelectric substrate 10B, a shear force is applied to the helical chiral polymer). Yoshida Fig. 3, [0135], [0241] and [0254]. 
Claim 14 describes the charging filter according to claim 8. The charging fiber further comprises a conductor on the surface of at least one of the pair of adjacent polarization generation fibers.
Yoshida discloses that the charging fiber arrangement further comprises a conductor (i.e., outer conductor 13) on the surface of piezoelectric material 14A. Yoshida Fig. 16, [0286]. 
Claim 15 describes the charging filter according to claim 8. The charging filter further comprises a frame, and wherein ends of the pair of adjacent polarization generation fibers are fixed to the frame.
The instant application discloses that the polarization generation fibers are made of polylactic acid (PLA). Spec. dated Jun. 03, 2020 (“Spec.”) p. 2. 
Yoshida does not disclose a frame of the various filters. Yoshida also does not disclose that ends of the pair of adjacent polarization generation fibers are fixed to the frame.
In the analogous art of filter comprising polymer fibers made of polylactic acid (PLA), Song discloses a charging filter (i.e., collected mat 20 of meltspun polylactic fibers) comprises a frame (i.e., perimeter frame 112 and scrim 110). Song Fig. 3, [0061]. It would have been obvious for Song’s collected mat 20 to be made of Yoshida’s piezoelectric fiber 10B because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). With this modification, ends of Yoshida’s polarization generation fibers 14A and 14B are fixed to Song’s frame 112 and 110. 

    PNG
    media_image2.png
    451
    614
    media_image2.png
    Greyscale

Claim 16 describes the charging filter according to claim 15. The frame includes a partition member that partitions an inner side of the frame in a lattice shape in a plan view of the charging filter.
Modified Song discloses that the frame 112 and 110 includes a partition member (i.e., scrim 110) that partitions an inner side of the frame in a lattice shape (i.e., mesh grids) in a plan view of charging filter 20. Song Fig. 3, [0061]. 
Claim 17 
Yoshida does not disclose that its charging filter is used in a substance attracting material. 
In the analogous art of charging filters, Kim discloses a substance attracting material (i.e., air filter as shown in Fig. 2). Kim Fig. 2, [0019]. Kim’s air filter comprises an attraction filter (i.e., electrostatic filter 306) that generates a negative potential, which is opposite to the potential generated by ionizer 304. Id. at Fig. 3, [0021].  Kim also discloses that the ionizer 304 and the electrostatic filter 306 serve as an electric dust collection unit, in which dust positively charged in ionizer 304 are adsorbed and collected to the negatively charged electrostatic filter 306. Id. Kim also discloses that the way ionizer functions is to generate an electric field between electrodes 104a and 104b and thereby charge the dust particles passing the electric field. Kim Fig. 1, [0006].  Yoshida’s piezoelectric substrate 10B is essentially an ionizer as it generates electrical field, which would charge the dust particles passing the electric field the same way as Kim’s ionizer does. It would therefore have been obvious to substitute Kim’s ionizer 304 with Yoshida’s charging filter comprising the piezoelectric substrate 10B because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B).


    PNG
    media_image3.png
    561
    744
    media_image3.png
    Greyscale

Claim 18 describes the substance attracting material according to claim 17. The charging filter is a first charging filter. The substance attracting material further comprises a second charging filter between the first charging filter and the attraction filter. The second charging filter includes a second pair of adjacent polarization generation fibers that each generate a potential on a surface thereof the same as that of the first charging filter by input of external energy. The second pair of adjacent polarization generation fibers are arranged to charge a substance passing therebetween by the same potential as that of the first charging filter.
Modified Kim does not disclose a second charging filter. However, it would have been obvious to include a second charge filter next to the first charging filter for an enhanced charging ability. Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B).
Claim 19 describes the substance attracting material according to claim 17. The charging filter is a first charging filter. The substance attracting material further comprises a second charging filter between the first charging filter and the attraction filter. The second charging filter includes a second pair of adjacent polarization generation fibers that each generate a potential on a surface thereof opposite to that of the first charging filter by input of external energy. The second pair of adjacent polarization generation fibers are arranged to charge a substance passing therebetween by the opposite potential as that of the first charging filter.
Modified Kim does not disclose a second charging filter between the first charging filter and the attraction filter. Modified Kim further does not disclose the second charging filter includes a second pair of adjacent polarization generation fibers that each generate a potential on a surface thereof opposite to that of the first charging filter by input of external energy. 
However, it would have been obvious to include a second attraction filter 306 for enhanced attraction ability. Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B). With this modification, Kim’s duplicated attraction filter 306 would be a second charging filter that generates a potential on a surface thereof opposite to that of the first charging filter.  It is noted here that Yoshida’s charging fiber arrangement 10B could be used to form Kim’s attraction filter 306 because Kim discloses the attraction filter 306 is an electrostatic filter. Kim Fig. 3, [0025]. A filter comprising Yoshida’s charging fiber arrangement 10B is essentially a electrostatic filter as it could uses electricity to charge particles. 
Claim 20 describes an air purifier comprising the substance attracting material according to claim 17.
As discussed in claim 17, Kim discloses an air purifier. Kim Fig. 2, [0007]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                 

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776